                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                              GREENVILLE DIVISION

JERMAINE ALEXANDER RAMSEY                                                    PLAINTIFF

V.                                                CIVIL ACTION NO. 4:18-CV-00178-RP

MANAGEMENT TRAINING & CORPORATION, et al.                                 DEFENDANTS

                                  FINAL JUDGMENT

       In accordance with the Memorandum Opinion and Order entered today, Defendants’

motions for summary judgment [97][99] are GRANTED. All Defendants are DISMISSED

from this action.

       SO ORDERED, this the 15th day of October, 2019.

                                         /s/ Roy Percy
                                         UNITED STATES MAGISTRATE JUDGE
